               Case 16-20516-AJC       Doc 356      Filed 08/13/19     Page 1 of 30




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION


IN RE:                                                               Case No. 16-20516-AJC
                                                                     Chapter 7
PROVIDENCE FINANCIAL INVESTMENTS INC.                                (Jointly Administered)
and PROVIDENCE FIXED INCOME FUND, LLC                                Case No. 16-20517-AJC

         Debtors.
                                                     /


                      TRUSTEE'S MOTION TO COMPROMISE
                 CONTROVERSY WITH FORMOSO-MURIAS P.A. AND
             HECTOR FORMOSO-MURIAS AND FOR ENTRY OF A BAR ORDER


         Maria Yip, the Chapter 7 Trustee for the bankruptcy estates of Providence Financial

Investments, Inc. (“Providence Financial”) and Providence Fixed Income Fund, LLC

(“Providence Fund”) (collectively, the "Providence Debtors"), as the Trustee, by and through

undersigned counsel, pursuant to Federal Rule of Bankruptcy Procedure 9019 and Local Rule

9019-1, files this motion (the "Motion") seeking entry of an order approving the Trustee's

proposed compromise with Formoso-Murias P.A. law firm (“FMPA”) and Hector Formoso-

Murias personally (together with FMPA, the "FMPA Parties"), including the entry of a bar order.

In support of this Motion, the Trustee respectfully represents as follows:

                                     Jurisdiction and Venue

         1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.     Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.




49769146;1
               Case 16-20516-AJC            Doc 356       Filed 08/13/19       Page 2 of 30




         3.      The statutory predicates for the relief sought herein are Sections 105(a), 363(b),

and 506 of the Bankruptcy Code, Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Local Rule 9019-1.

                                 Procedural and Factual Background

         4.      Providence Financial filed a voluntary petition for relief under Chapter 7 of Title

11 of the United States Code (the "Bankruptcy Code") on July 28, 2016.

         5.      On the same date, Providence Fund filed a voluntary petition for relief under

Chapter 7 of Title 11 of the Bankruptcy Code.

         6.      The Trustee, through counsel, has asserted allegations and claims against the

FMPA Parties related to the case. The FMPA Parties, in turn, through counsel, have also asserted

claims and counterclaims against the estate of the Providence Debtors and the Trustee related to

the case.

         7.      The Trustee and the FMPA Parties are desirous of settling – fully and finally –

any and all claims and counterclaims that could have been brought by the parties against the

other party or by the Estates of the Providence Debtors.

         8.      The Trustee and the FMPA Parties participated in a mediation on April 24, 2019

conducted by Harry Schafer Esq.

         9.      The Trustee and the FMPA Parties reached a settlement, the terms and conditions

of which are set forth in the Settlement Agreement and Release which is attached as Exhibit

"A" to this Motion.1

         10.     The Settlement Agreement and Release is a compromise and settlement of

disputed claims and shall not constitute or be construed as an admission of liability on behalf of

1
  To the extent of any inconsistency between the Settlement Agreement and Release and this Motion, the terms of
the Settlement Agreement and Release shall govern.



                                                      2
49769146;1
              Case 16-20516-AJC         Doc 356      Filed 08/13/19     Page 3 of 30




the Parties, their current or former agents, officers, directors, principals, shareholders,

employees, partners, members, representatives, attorneys, affiliates, accountants, insurers,

servants, assigns, parents, successors, subsidiaries or their respective heirs and personal

representatives, or that any of the Parties have committed any wrongful act, or violated or

breached the terms of any agreement or duty owed, whether statutory or otherwise, or as an

admission by any Party as to the validity or merits of any allegations by any Party. Nothing in

the Settlement Agreement and Release shall be deemed or construed as an admission by the

FMPA Parties that they or any of their current or former agents, officers, officers, principals,

shareholders, employees, partners, members, representatives, attorneys, affiliates, accountants,

insurers, servants, assigns, parents, successors, subsidiaries or their respective heirs and personal

representatives engaged in any wrongdoing involving the Providence Debtors and any related

entities or otherwise. The FMPA Parties have agreed to enter into the Settlement Agreement and

Release to avoid the expense, inconvenience and burden of protracted litigation, and to be finally

and completely free of any claims that could possibly be asserted by any party, including the

Trustee. Neither the Settlement Agreement and Release, nor any act performed in furtherance of

this Agreement: (a) is or may be deemed to be, or may be used as, an admission of, or evidence

of, the validity of any claim made by any party, including the Trustee, or any wrong doing or

liability of the FMPA Parties; or (b) is or may be deemed to be, or may be used as, an admission

of, or evidence of, any fault or omission of the FMPA Parties in any proceeding in any court or

other tribunal. The Settlement Agreement and Release is the result of a compromise of disputed

claims and shall never at any time for any purpose be considered as an admission of liability of

the Parties hereby released, who continue to deny such liability and to disclaim such




                                                 3
49769146;1
               Case 16-20516-AJC        Doc 356      Filed 08/13/19     Page 4 of 30




responsibility. Each Party is entering into the Settlement Agreement and Release solely to avoid

the time, expense and uncertainties associated with litigation of their dispute.

         11.    The compromise with the FMPA Parties was extensively negotiated between

counsel for the Trustee and counsel for the FMPA Parties. In evaluating the compromise, the

Trustee took into consideration the FMPA Parties' defenses to the Trustee's alleged claims, the

FMPA Parties' alleged claims and counterclaims.

                              The Proposed Settlement Agreement

         12.    Subject to court approval of the Settlement Agreement and Release, and the

approval and the Settlement Final Approval Order, inclusive of the Bar Order (as defined below)

is entered by the Court and becomes final and non-appealable, pursuant to the terms of the

Settlement Agreement and Release, the FMPA Parties shall cause their insurance carrier to make

a settlement payment totaling $350,000 to the Trustee (the “Settlement Payment”) in complete

satisfaction of the claims held by the Trustee and Estates of the Providence Debtors against the

FMPA Parties. The Trustee and FMPA are also providing each other with releases, which terms

are described in detail in the Settlement Agreement and Release attached to this Motion.

         13.    Additionally, as a pre-condition for providing the above consideration, the

Settlement Final Approval Order must contain a bar order in favor of the FMPA Parties in the

form attached to this Motion (the "Bar Order"). As stated therein, the Bar Order bars and enjoins

all claims that could have been or have been brought by any creditor or other party in interest

against the FMPA Parties, to the broadest and fullest extent permitted by law. The parties agree

to cooperate with the Trustee as necessary to obtain the Settlement Final Approval Order,

inclusive of the Bar Order. If the Court denies the Bar Order, the Settlement Agreement and




                                                 4
49769146;1
               Case 16-20516-AJC         Doc 356      Filed 08/13/19   Page 5 of 30




Release shall be deemed null and void ab initio, no settlement payments will be owed or made,

and the parties shall be returned to the status quo ante.

         14.    Upon approval and entry of the Settlement Final Approval Order, as such term is

defined in the Settlement Agreement and Release, inclusive of the Bar Order, the Court shall

retain jurisdiction to enforce the Settlement Agreement and Release.

                                         Relief Requested

         15.    The Trustee seeks entry of an order pursuant to Federal Rule of Bankruptcy

Procedure 9019 approving the Trustee's proposed compromise with the FMPA Parties as

described above and in the attached Settlement Agreement and Release to this Motion and for

entry of the Settlement Final Approval Order, inclusive of the Bar Order.

                              Legal Basis and Authority for Relief

1. The Settlement Agreement and Release Should be Approved

         16.    Fed. R. Bankr. P. 9019(a) provides, in relevant part, that: “[o]n motion by the

trustee and after notice and a hearing, the court may approve a compromise or settlement.”

Settlements and compromises are a normal part of the bankruptcy process. Protective Comm. for

Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424, 88 S. Ct. 1157

(1969) (quoting Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106 (1939)).

         17.    To approve a compromise and settlement under Fed. R. Bankr. P. 9019(a), a

bankruptcy court should find that the compromise and settlement is fair and equitable, reasonable

and in the best interests of the debtor’s estate. See, e.g., TMT Trailer Ferry, 390 U.S. at 424; Air

Line Pilots Ass., Int’l v. America National Bank and Trustee Co. of Chicago (In re Ionosphere

Clubs, Inc.), 156 B.R. 413, 426 (S.D.N.Y. 1993), aff’d, 17 F. 3d 600 (2d Cir. 1994).




                                                  5
49769146;1
               Case 16-20516-AJC        Doc 356      Filed 08/13/19     Page 6 of 30




         18.    Approval of a settlement in a bankruptcy proceeding is within the sound

discretion of the Court, and will not be disturbed or modified on appeal unless approval or

disapproval is an abuse of discretion. In re Arrow Air, Inc., 85 B.R. 886, 891 (Bankr. S.D. Fla.

1988). The test is whether the proposed settlement “falls below the lowest point in the range of

reasonableness.” Id. at 891.

         19.    The Court must consider the following factors in determining whether to approve

the settlement agreement: (i) the probability of success in the litigation; (ii) the difficulties, if

any, to be encountered in the matter of collection; (iii) the complexity of the litigation involved

and the expense, inconvenience and delay necessarily attending it; and (iv) the paramount

interest of the creditors and proper deference to their reasonable views in the premises. In re

Justice Oaks, II, Ltd., 898 F.2d 1544, 1549 (11th Cir.), cert. denied, 498 U.S. 959 (1990)

(establishing the legal standard for approval of settlements).

         20.    Here, all of the relevant Justice Oaks factors weigh heavily in favor of the Court's

approval of the compromise between the Trustee and the FMPA Parties.

         21.    This settlement represents a substantial recovery to the estates of the Providence

Debtors and was achieved without the cost of filing and litigating an adversary proceeding. Even

if the Trustee were successful in an adversary proceeding against the FMPA Parties, there would

be collection difficulties absent this settlement.      The Trustee, in her business judgment,

determined that the settlement presents the best opportunity to collect on the Estates' claims

against the FMPA Parties.

         22.    Moreover, given the vagaries of litigation, there are no guarantees as to the

potential result of litigating against the FMPA Parties and the FMPA Parties claims and




                                                 6
49769146;1
                 Case 16-20516-AJC          Doc 356       Filed 08/13/19     Page 7 of 30




counterclaims against the Providence Debtors, the Estates, and the Trustee which in turn will be

expensive to prosecute and defend given the complexity of the issues presented in this case.

         23.       The settlement with the FMPA Parties therefore meets the Justice Oaks factors, as

it will benefit creditors and the estate.

2. The Bar Order Should be Approved

         24.       This Court has the inherent power under the Bankruptcy Code, including section

105(a), to issue any order necessary or appropriate to carry out the provisions of Title 11,

including bar orders. In re: Munford, 97 F.3d 449, 455 (11th Cir. 1996)(“Munford”). The entry

of bar orders in bankruptcy cases is warranted because (i) public policy strongly favors

settlements; (ii) the cost of litigation can be burdensome on a bankruptcy estate, and (iii) “'bar

orders play an integral role in facilitating settlements.'” In re: Munford, 97 F.3d at 455 (citations

omitted).

         25.       This Court has the broad power to approve settlement agreements and enter bar

orders as part of those settlement agreements, where bar orders are critical to a settlement of an

adversary proceeding. Munford, 97 F.3d at 455. In this regard, the Eleventh Circuit Court of

Appeals has stated:

             Complex litigation…can occupy a court’s docket for years on end, depleting
             the resources of the parties and the taxpayers while rendering meaningful relief
             increasingly elusive. Accordingly, the Federal Rules of Civil Procedure
             authorize district courts to facilitate settlements of all types of litigation…[B]ar
             orders play an integral role in facilitating settlement. Defendants buy little
             peace through settlement unless they are assured that they will be protected
             against codefendants’ efforts to shift their losses through cross-claims for
             indemnity, contribution, and other causes related to the underlying
             litigation….In short, settlement bar orders allow settling parties to put a limit
             on the risks of settlement.

In re: U.S. Oil & Gas Litigation, 967 F.2d 489, 493-494 (11th Cir. 1992).



                                                      7
49769146;1
               Case 16-20516-AJC         Doc 356      Filed 08/13/19    Page 8 of 30




         26.    When determining whether to enter a bar order, the Court must make a reasoned

determination that the bar order is fair and equitable. Munford, 97 F.3d at 455. Here, the Trustee

submits that the entry of the Bar Order is fair, equitable, reasonable and in the best interest of the

estates, in light of the facts and circumstances of this case, the substance of the claims,

counterclaims and defenses thereto, the status of the law and the significant risks inherent in

litigation.

         27.    The entry of the Bar Order, the language of which was negotiated at arms-length

and in good faith by the parties, is set forth in the Settlement Agreement and Release, and in the

proposed Settlement Final Approval Order attached hereto as Exhibit “B.” The Bar Order is an

essential and critical element of the Settlement Agreement and Release. Without the Bar Order,

the Settlement Agreement and Release is null and void ab initio and the parties are returned to

their respective pre-litigation positions.

         28.    As the Bar Order is integral to the settlement and the language of the Bar Order is

reasonable, the Court should approve entry of the Bar Order. Entry of the Bar Order is fair and

equitable to all constituents of these bankruptcy estates.

         WHEREFORE, for the foregoing reasons, the Trustee respectfully requests entry of an

order (1) approving the Settlement Agreement and Release attached hereto as Exhibit “A” and

(2) approving the Settlement Final Approval Order, inclusive of the Bar Order, attached hereto as

Exhibit “B.”




                                                  8
49769146;1
              Case 16-20516-AJC          Doc 356       Filed 08/13/19     Page 9 of 30




Dated:                                          Respectfully submitted,

                                                AKERMAN LLP
                                                Three Brickell City Centre
                                                98 Southeast Seventh Street, 11th Floor
                                                Miami, Florida 33131
                                                Phone: (305) 374-5600
                                                Fax: (305) 374-5095

                                                By: /s/ Luis R. Casas
                                                    Eyal Berger, Esq.
                                                    Florida Bar Number: 0011069
                                                    Email: eyal.berger@akerman.com
                                                    Luis R. Casas, Esq.
                                                    Florida Bar Number: 0094222
                                                    Email: luis.casasmeyer@akerman.com

                                                Counsel for Trustee




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 13, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

is being served this day by transmission of Notices of Electronic Filing generated by CM/ECF to

those parties registered to receive electronic notices of filing in this case.


                                                        By: /s/ Luis R. Casas
                                                            Luis R. Casas, Esq.




                                                   9
49769146;1
Case 16-20516-AJC   Doc 356   Filed 08/13/19   Page 10 of 30




               EXHIBIT "A"
Case 16-20516-AJC   Doc 356   Filed 08/13/19   Page 11 of 30
Case 16-20516-AJC   Doc 356   Filed 08/13/19   Page 12 of 30
Case 16-20516-AJC   Doc 356   Filed 08/13/19   Page 13 of 30
Case 16-20516-AJC   Doc 356   Filed 08/13/19   Page 14 of 30
Case 16-20516-AJC   Doc 356   Filed 08/13/19   Page 15 of 30
Case 16-20516-AJC   Doc 356   Filed 08/13/19   Page 16 of 30
Case 16-20516-AJC   Doc 356   Filed 08/13/19   Page 17 of 30
Case 16-20516-AJC   Doc 356   Filed 08/13/19   Page 18 of 30
Case 16-20516-AJC   Doc 356   Filed 08/13/19   Page 19 of 30
Case 16-20516-AJC   Doc 356   Filed 08/13/19   Page 20 of 30
Case 16-20516-AJC   Doc 356   Filed 08/13/19   Page 21 of 30
Case 16-20516-AJC   Doc 356   Filed 08/13/19   Page 22 of 30
Case 16-20516-AJC   Doc 356   Filed 08/13/19   Page 23 of 30




                EXHIBIT "B"
               Case 16-20516-AJC     Doc 356     Filed 08/13/19    Page 24 of 30




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

IN RE:                                                            Case No. 16-20516-AJC
                                                                  Chapter 7
PROVIDENCE FINANCIAL INVESTMENTS INC.                             (Jointly Administered)
and PROVIDENCE FIXED INCOME FUND, LLC                             Case No. 16-20517-AJC

         Debtors.
                                                   /

               ORDER GRANTING TRUSTEE'S MOTION TO COMPROMISE
                 CONTROVERSY WITH FORMOSO-MURIAS P.A. AND
             HECTOR FORMOSO-MURIAS AND FOR ENTRY OF A BAR ORDER

         THIS MATTER came before the Court at a duly noticed hearing on ________ upon

the Trustee's Motion to Compromise Controversy With Formoso-Murias P.A., and Hector

Formoso-Murias,1 and for Entry of a Bar Order [ECF No. ] (the "Motion"). The Court, having

reviewed the Motion and the record in this case, having been duly advised in the premises, the

Court hereby finds that good cause exists to grant the relief requested in the Motion. The Court


1
  Formoso-Murias P.A. and Hector Formoso-Murias shall be referred to collectively as the
"FMPA Parties" in this Order.




49756738;1
              Case 16-20516-AJC        Doc 356     Filed 08/13/19     Page 25 of 30




hereby-

         ORDERS AND ADJUDGES as follows:

         1.    The Motion is GRANTED, and the Settlement Agreement and Release is hereby

APPROVED and incorporated herein in its entirety.

         2.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1334, and

authority to enter this Order pursuant to 11 U.S.C. §105(a).

         3.    The FMPA Parties shall cause their insurer to pay a sum totaling $350,000.00 to

the Trustee within fifteen (15) business days after this Order is entered by the Court and becomes

final and non-appealable as defined in the Settlement Agreement and Release.

         4.    The Court finds that the Settlement Agreement and Release attached to the

Motion satisfies the factors enumerated in In re Justice Oaks, II, Ltd., 898 F.2d 1544, 1549 (11th

Cir.), cert. denied, 498 U.S. 959 (1990) and that, therefore, the Trustee's exercise of her business

judgment in entering into the Settlement Agreement and Release is prudent.

         5.    The form and means of the notice of the Bar Order and the Motion are determined

to have been the best notice practicable under the circumstances and to be good and sufficient

notice to all persons whose interests would or could be affected by this Order.

         6.    The Court finds that entry of this Order is appropriate in order to achieve the

finality and repose that is contemplated as a term of the proposed settlement and that good cause

therefore exists for the entry of this Order, and that this Order is fair and equitable. See In re:

U.S. Oil & Gas Litigation, 967 F.2d 489, 495-496 (11th Cir. 1992) and In re Munford, Inc., 97

F.3d 449, 454-455 (11th Cir. 1996). This Order shall be interpreted as broadly as possible so as

to effectuate the purposes stated herein.




49756738;1
              Case 16-20516-AJC              Doc 356    Filed 08/13/19     Page 26 of 30




         7.        The following definitions apply to the provisions of this Order barring claims as

set forth below; any capitalized terms used herein that are not defined herein shall have the

meanings ascribed to them in the Settlement Agreement and Release between the Trustee and

FMPA Parties, including without limitation the “FMPA Parties” and the “Trustee Releasors”:

              a.          The term “Barred Claims” shall mean any and all direct, indirect, and/or

                          derivative Claims (as defined below), whether known or unknown,

                          contingent or non-contingent, liquidated or unliquidated, and whether

                          alleged (or could be, or could have been alleged) arising under federal,

                          state, or local statute, law, regulations, international law, civil law, or

                          common law, or any other theory of recovery or law whatsoever, by any

                          or all Barred Persons (as defined below) that (i) were threatened or could

                          have been alleged, brought or asserted in adversary proceedings or other

                          type of litigation in the Bankruptcy Court for the Southern District of

                          Florida or any other court or legal proceeding by the Providence Debtors

                          or any related entity, person or party against the FMPA Releasees; (ii)

                          were asserted or threatened by the Trustee against the FMPA Releasees;

                          (iii) are in any way related to, or based directly or indirectly upon, or

                          relating in any way to or arising in connection with, the facts, events,

                          transactions or scenarios related to, the Providence Debtors or any related

                          entity,   person     or   party   and   their   dealings,   transactions   and

                          communications with the FMPA Releasees; (iv) are based upon, arise out

                          of, under or in connection with, or in any way involve, directly or

                          indirectly: (a) the Providence Debtors or their respective Bankruptcy




49756738;1
             Case 16-20516-AJC      Doc 356      Filed 08/13/19      Page 27 of 30




                    cases, (b) any facts or circumstances at issue or that could have been at

                    issue in the Bankruptcy cases, and (c) any and all claims which are the

                    subject of the Settlement Agreement and Release. The foregoing

                    specifically   includes   any    claim,   however     denominated,     seeking

                    contribution, indemnity, damages or remedy, proceeding in any forum,

                    including, without limitation any court of first instance or appellate court,

                    whether individually, derivatively or behalf of a class, a member of a

                    class, or in any other capacity whatsoever, that in any way relates to the

                    Providence Debtors, the Estates, the Trustee or any related entity, person

                    or party, the Barred Persons, this case, or the subject matter of this case.

             b.     The term “Claims” shall be defined as set forth in 11 U.S.C. § 101(5) of

                    the Bankruptcy Code and shall additionally include any obligations,

                    causes of action, demands of any type that a person or entity may

                    presently have, may have or have had in the past, upon or by reason of any

                    matter, cause or thing whatsoever, including without limitation any and all

                    obligations, claims, causes of action and demands of any kind whatsoever,

                    at law or in equity, indirect, derivative or direct, known or unknown,

                    discovered or undiscovered, and whether alleged (or could be alleged) as

                    arising under the Bankruptcy Code, applicable non-bankruptcy law,

                    federal, state or local statute, law, regulations, international law, civil law,

                    common law, or any other theory of liability or recovery whatsoever.

                    Without limiting the generality of the foregoing, when the term “Claims”

                    is used with respect to any claims relating to, or that were threatened or




49756738;1
             Case 16-20516-AJC      Doc 356      Filed 08/13/19      Page 28 of 30




                    could be asserted against the FMPA Releasees, it shall include, without

                    limitation: (i) any and all claims against the FMPA Releasees in any way

                    related to, or based directly or indirectly upon facts, events, transactions or

                    scenarios related to, threatened or that could have been alleged or brought,

                    encompassed by, or otherwise referred to at any time in any adversary

                    proceedings or other type of litigation in the Bankruptcy Court for the

                    Southern District of Florida, including the Providence Debtors’ main

                    bankruptcy cases or any other court or legal proceeding by the Providence

                    Debtors or any related entity, person or party against the FMPA Releasees;

                    and (ii) any and all claims against the FMPA Releasees arising under

                    federal, state, or local statute, law, regulation, international law, civil law

                    or common law.

             c.     The term “FMPA Releasees” shall include the FMPA Parties and all of

                    their current, former and future agents, officers, principals, shareholders,

                    directors, employees, partners, members, affiliates, assigns, parents,

                    shareholders,   representatives,   attorneys,    accountants,   predecessors,

                    subsidiaries, and/or successors.

             d.     The term “Barred Persons” shall mean the Trustee Releasors, the

                    Providence Debtors, all past and present creditors and interest holders of

                    the Providence Debtors, parties in interest in the Providence Debtors’

                    bankruptcy cases, including but not limited to those individuals and

                    entities listed on the schedules filed in In re Providence Financial

                    Investments, Inc., Case No. 16-20516-AJC and In re Providence Fixed




49756738;1
               Case 16-20516-AJC        Doc 356      Filed 08/13/19     Page 29 of 30




                       Income Fund, LLC, Case No. 16-20517-AJC, including all other interested

                       parties, pending in the United States Bankruptcy Court for the Southern

                       District of Florida, and as subsequently amended, and all other persons or

                       entities anywhere in the world and each of their respective successors and

                       assigns and all of the Providence Debtors’ current and former agents,

                       officers, directors, principals, employees, partners, members, affiliates,

                       assigns, parents, shareholders, representatives, attorneys, accountants,

                       predecessors, subsidiaries, and/or successors.

         8.     Bar Order: Barred Persons are permanently barred, restrained and enjoined from

commencing, instituting, reinstituting, prosecuting, maintaining, intervening, continuing, filing,

encouraging, soliciting, supporting, participating in, collaborating in or otherwise prosecuting or

asserting either directly, indirectly or in any other capacity, or through a third party, in any court,

arbitration proceeding, administrative agency, or other forum, against any of the FMPA

Releasees, any and all Barred Claims; provided, however, that (a) this Bar Order does not release

or enjoin the Trustee or the FMPA Releasees from enforcing the terms of the Settlement

Agreement and Release or this Order; and (b) this Bar Order does not release or enjoin the

Trustee or the FMPA Releasees from commencing, prosecuting or asserting any Claims against

any party other than the FMPA Releasees.

         9.     Subject to the terms and conditions of the Settlement Agreement and Release, the

Trustee is authorized to take any and all action necessary to consummate the Settlement

Agreement and Release.

         10.    The Court retains jurisdiction to enforce the provisions of this Order.




49756738;1
             Case 16-20516-AJC       Doc 356     Filed 08/13/19     Page 30 of 30




                                              ###
Submitted by:

Luis R. Casas
Counsel for Trustee
AKERMAN LLP
Three Brickell City Centre
98 Southeast Seventh Street, 11th Floor
Miami, Florida 33131
Phone: (305) 374-5600
Fax: (305) 374-5095
E-mail: luis.casasmeyer@akerman.com

(Attorney Casas is directed to mail a conformed copy of this order immediately upon receipt to
all parties of interest.)




49756738;1
